DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/11/2020. The amendments filed on 12/11/2020 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “within a predetermined time” is stated in line 2. This limitation is outside of the scope of the invention and it is not clear what or how the time is predetermined. A “predetermined’ limitation is therefore unclear and indefinite and the claim is rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren et al. (U.S. Pub. No. 20150302241) hereinafter Eineren, in view of Martin et al. (U.S. Pat. No. 7427920) hereinafter Martin, in view of Menashe (U.S. Pub. No. 20100152606) hereinafter Menashe, in further view of Kozuch et al. (U.S. Pub. No. 20090030290) hereinafter Kozuch. 
Regarding claim 1, primary reference Eineren teaches:
A monitoring system (abstract, paragraph [0053], while exemplary subject is livestock, humans are included) comprising: 
a measuring camera that measures a temperature distribution based on infrared light (paragraph [0017], lines 1-10, the camera may be an infrared camera; paragraph [0031], lines 1-6; paragraph [0052], lines 1-5; paragraph [0058], camera module 10; paragraph [0073], lines 1-13, temperature metrics are extracted from a feature 203, temperature gradient is considered a distribution; paragraph [0096], lines 1-10); and 
a monitoring camera that measures image information based on visible light (paragraph [0017], lines 1-10, the camera may be a digital camera or a visible light camera, also includes a plurality of cameras for extraction of different features; 
wherein the monitoring camera includes 
acquisition circuitry that acquires, in a time series, attribute information and fever information, the attribute being of at least one monitored target extracted based on the image information (paragraph [0038], lines 1-6; paragraph [0039], lines 1-5, diagnostic signal including fever is monitored; paragraph [0058], lines 3-15, the camera module registers a feature of the subject and the camera module images are analyzed; paragraph [0066], lines 1-22, identification information, physiological data, and kinematic data of the target are acquired; paragraph [0069], lines 1-5; paragraph [0072], lines 1-11, health outcome (fever) is predicted; paragraph [0073], lines 1-13; paragraph [0076], lines 1-12, metric 204 with activity data 209, and historical data 210 are considered attribute information for the subject; paragraph [0095]; paragraph [0096]; paragraph [0103], lines 1-13, figures 8a-b, time history graph of temperature data is a temperature distribution time series; paragraph [0104], lines 1-11; temperature data is used to determine a health outcome which includes fever) 
the fever information being of the at least one monitored target, the fever information being acquired from the temperature distribution (paragraph [0038], lines 1-6; paragraph [0039], lines 1-5, diagnostic signal including fever is monitored; paragraph [0072], lines 1-11, health outcome (fever) is predicted; paragraph [0073], lines 1-13; paragraph [0095], lines 1-18; paragraph [0096], lines 1-10; paragraph [0098], lines 1-15; paragraph [0103], lines 1-13, figures 8a-b, time history graph of temperature data is a 
Primary reference Eineren fails to teach:
Analysis circuitry that analyzes a change of a number of the at least one monitored target with a disease specified based on the disease information acquired by the acquisition circuitry, and predicts a transition of the disease information based on the analysis result. 
However, the analogous art of Martin of a system for monitoring a live population’s health over time (abstract) teaches:
Analysis circuitry that analyzes a change of a number of the at least one monitored target with a disease specified based on the disease information acquired by the acquisition circuitry, and predicts a transition of the disease information based on the analysis result (col 3, lines 56-67, data can be derived from more than one population member; col 4, lines 26-31, the number of cases is determined and used to predict the number of cases which would occur in a future time period; the combined invention of Eineren would utilize the fever information as a disease state; col 4, lines 45-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature monitoring and fever prediction system of Eineren to incorporate the measurement of the number of fever/disease patients and prediction of further change in number as taught by Martin because there are certain situations where there is a need for the monitoring over a 
Primary reference Eineren further fails to teach:
The analysis being performed by using a plurality of approximation lines
However, the analogous art of Menashe of a digital thermometer system that uses processing of measured temperatures to predict health properties (abstract) teaches:
The analysis being performed by using a plurality of approximation lines ([0026]-[0038]; an approximation by generating a best-fit line based on stored patterns to determine the comparison between measured temperature data and the approximation line; [0049]; [0050]-[0056]; [0066]-[0072]; figures 4-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren and Martin to incorporate the approximation line analysis as taught by Menashe because it enables the user to predict onset of an abnormal health condition that may require treatment by comparing the measured data to identifiable trends of these health conditions and temperature profiles. These types of trends may be otherwise undetectable to the patients ([0021]-[0023]). 
Primary reference Eineren further fails to teach:
and an increase rate of the number of the at least one monitored target with a fever,

and an increase rate of the number of the at least one monitored target with a symptom ([0012], “the system also provides alerts when a series of symptoms emerge multiple individuals in the database or reach a rate of change that might reflect the outbreak of an illness or attention.”; [0013]; [0024], “pattern recognition computations”; “whether the diagnosed illness(es) correspond to any contagious illness or epidemic outbreaks”; [0032]; [0033], “As the neural network computes the relationship between the new data and all the inputs from other patients in the system it looks for similar patterns of symptoms or illness and the rate of increase (or change) of these patterns. Once these symptoms reach a threshold rate of change, which usually indicates how fast the symptom is spreading, an alert is sent to all hospitals in the system”. This analysis of the rate of increase of a symptom is considered to teach to the use of a fever in the combined Eineren, Martin, and Menashe invention. [0034]; [0035]-[0043] describe the implementation of algorithms and neural networks for the analysis based on the input data),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Martin, and Menashe to incorporate the use of an increase rate for analysis as taught by Kozuch because patterns in the spread of a disease or illness can impact the criticality of spread within a population and using additional growth data provides more accurate results ([0032]; [0033]; [0034]). 

the monitoring system further comprising 
environment detection circuitry that detects environment information indicating information on an environment of a place where the measuring camera is measuring (paragraph [0066], lines 1-22; paragraph [0069], lines 1-5; paragraph [0071], lines 1-10; paragraph [0076], lines 1-12, outcome prediction utilizes external inputs 207 and ambient data 208; paragraph [0077], lines 1-6; paragraph [0082], lines 1-8, “ventilation of a facility”; paragraph [0083], lines 1-5, “local temperature, local HVAC, local cloud conditions, local humidity, ambient light levels”; paragraph [0086], lines 1-3; paragraph [0087], lines 1-18), 
wherein the analysis circuitry performs the prediction based on the information to which the environment information is further added (paragraph [0066], lines 1-22; paragraph [0069], lines 1-5; paragraph [0071], lines 1-10; paragraph [0076], lines 1-12; paragraph [0077], lines 1-6; paragraph [0082], lines 1-8; paragraph [0083], lines 1-5; paragraph [0086], lines 1-3; paragraph [0087], lines 1-18, the outcome prediction utilizes information included external inputs 207 and ambient data 208 in predictive model 301; see figures 3 and 4).
Regarding claim 7, primary reference Eineren teaches: 
A monitoring method (abstract, paragraph [0053], while exemplary subject is livestock, humans are included) comprising: 

measuring image information based on visible light (paragraph [0017], lines 1-10, the camera may be a digital camera or a visible light camera, also includes a plurality of cameras for extraction of different features; paragraph [0031], lines 1-6; paragraph [0052], lines 1-5; paragraph [0058], camera module 10); 
acquiring, in a time series, attribute information and fever information, the attribute information being of at least one monitored target extracted based on the image information, the fever information being of the at least one monitored target, and the fever information being acquired from the temperature distribution (Attribute information citation: paragraph [0058], lines 3-15, the camera module registers a feature of the subject and the camera module images are analyzed; paragraph [0066], lines 1-22, identification information, physiological data, and kinematic data of the target are acquired; paragraph [0069], lines 1-5; paragraph [0073], lines 1-13; paragraph [0076], lines 1-12, metric 204 with activity data 209, and historical data 210 are considered attribute information for the subject; paragraph [0095]; paragraph [0096]) (Fever information citation: paragraph [0038], lines 1-6; paragraph [0039], lines 1-5, diagnostic signal including fever is monitored; paragraph [0072], lines 1-11, health outcome (fever) is predicted; paragraph [0073], lines 1-13; paragraph [0095], lines 1-18; paragraph [0096], lines 1-10; paragraph [0098], lines 1-15; paragraph [0103], lines 1-13, figures 
Primary reference Eineren fails to teach:
Analyzing a change of a number of the at least one monitored target with a fever specified based on the fever information acquired; and predicting a transition of the fever information based on the analysis result. 
However, the analogous art of Martin of a system for monitoring a live population’s health over time (abstract) teaches:
Analyzing a change of a number of the at least one monitored target with a fever specified based on the fever information acquired; and predicting a transition of the fever information based on the analysis result (col 3, lines 56-67, data can be derived from more than one population member; col 4, lines 26-31, the number of cases is determined and used to predict the number of cases which would occur in a future time period; the combined invention of Eineren would utilize the fever information as a disease state; col 4, lines 45-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature monitoring and fever prediction system of Eineren to incorporate the measurement of the number of fever/disease patients and prediction of further change in number as taught by Martin because there are certain situations where there is a need for the monitoring over a period of time of the state of a live population so that an overall picture can be established as well as enable prediction of possible future hazards (col 1, lines 18-33). 

The analysis being performed by using a plurality of approximation lines
However, the analogous art of Menashe of a digital thermometer system that uses processing of measured temperatures to predict health properties (abstract) teaches:
The analysis being performed by using a plurality of approximation lines ([0026]-[0038]; an approximation by generating a best-fit line based on stored patterns to determine the comparison between measured temperature data and the approximation line; [0049]; [0050]-[0056]; [0066]-[0072]; figures 4-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren and Martin to incorporate the approximation line analysis as taught by Menashe because it enables the user to predict onset of an abnormal health condition that may require treatment by comparing the measured data to identifiable trends of these health conditions and temperature profiles. These types of trends may be otherwise undetectable to the patients ([0021]-[0023]). 
Primary reference Eineren further fails to teach:
and an increase rate of the number of the at least one monitored target with a fever,
However, the analogous art of Kozuch of a disease diagnosis and nueral network analysis system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Martin, and Menashe to incorporate the use of an increase rate for analysis as taught by Kozuch because patterns in the spread of a disease or illness can impact the criticality of spread within a population and using additional growth data provides more accurate results ([0032]; [0033]; [0034]). 
Regarding claim 10, the combined references of Eineren, Martin, Menashe, and Kozuch teach all of the limitations of claim 4. Primary reference Eineren further teaches:

Primary reference Eineren further fails to teach:
the analysis circuitry analyzes the change of the number of the at least one monitored target with the fever specified based on the fever information acquired by the acquisition circuitry, and predicts the transition of the fever information based on the analysis result and the environment information.
However, the analogous art of Martin of a system for monitoring a live population’s health over time (abstract) teaches:
the analysis circuitry analyzes the change of the number of the at least one monitored target with the fever specified based on the fever information acquired by the acquisition circuitry, and predicts the transition of the fever information based on the analysis result and the environment information (col 3, lines 56-67, data can be derived from more than one population member; col 4, lines 1-20, meteorological and geographic data may be used for analyzing the database, this feature teaches to the use of the local humidity or local temperature level as taught by Eineren above; col 4, lines 26-31, the number of cases is determined and used to predict the number of cases which would occur in a future time period; the combined invention of Eineren would utilize the fever information as a disease state; col 4, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Martin, Menashe, and Kozuch to incorporate the use of environment information as taught by Martin because it provides . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren, in view of Martin, in view of Menashe, in further view of Kozuch as applied to claim 1 above, and further in view of Michelizzi, M., et al. (“Image Fusion with Multiband Linear Arrays”, 2008 37th IEEE Applied Imagery Pattern Recognition Workshop. 2008.) hereinafter Michelizzi.   
Regarding claim 5, the combined references of Eineren, Martin, Menashe, and Kozuch teach all of the limitations of claim 1. Primary reference Eineren further fails to teach:
wherein the measuring camera includes an integrated circuit including a first detector and a second detector, the first detector detecting a temperature of an object based on infrared light reflected from the object, and
the second detector detecting an image of the object based on visible light reflected from the object, the first detector and the second detector being on the same substrate, and the measuring camera measures the temperature distribution and the image information
However, the analogous art of Michelizzi of a miniature infrared and visible light sensor module (abstract, figures 1 and 2) teaches:
wherein the measuring camera includes an integrated circuit including a first detector and a second detector, the first detector detecting a temperature of an object based on infrared light reflected from the object, and (page 1, Hardware Architecture, paragraphs 1-5, Overview and Imagers, the sensor group computer mounted in the 
the second detector detecting an image of the object based on visible light reflected from the object, the first detector and the second detector being on the same substrate, and the measuring camera measures the temperature distribution and the image information (page 1, Hardware Architecture, paragraphs 1-5, Overview and Imagers, the sensor group computer mounted in the enclosure (see figure 1) contains a visible imager which is considered to be the second detection element; also see figures 1 and 2 for IR and visible sensor array arrangement mounted together on same sensor module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Martin, Menashe, and Kozuch to incorporate the miniature combined infrared and visible light imaging system as taught by Michelizzi because successful image fusion requires accurate imagery and good image registration and combined both infrared and visible light helps differentiating between interesting and unimportant objects (page 1, abstract). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren in view of Martin, in view of Menashe, in further view of Kozuch as applied to claim 1 above, and further in view of Siettos, C., et al. (“Mathematical modeling of infectious disease dynamics”, Virulance 4:4, 2013. P. 295-306.) hereinafter Siettos.
Regarding claim 8, the combined references of Eineren, Martin, Menashe, and Kozuch teach all of the limitations of claim 1. Primary reference Eineren further fails to teach:
wherein the analysis circuitry predicts the transition based on a prediction model built based on the fever information of a plurality of previously monitored targets and the change of the number of the at least one monitored target with the fever.
However, the analogous art of Siettos of monitoring and predicting the spread of an infectious disease across a population (abstract) teaches:
wherein the analysis circuitry predicts the transition based on a prediction model built based on the fever information of a plurality of previously monitored targets and the change of the number of the at least one monitored target with the fever (page 296, col 2; pages 297-301; the different mathematical models are introduced that predict the change in disease patients (fever transition based on fever information) based on information about the population; page 300, col 1, paragraph 1, “the parameters of these models can be estimated using epidemic data from past periods” indicates that the prediction model is built from a plurality of previously monitored targets; note that the Martin reference teaches to the use of the change of the number of fever patients to predict future changes in fever condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Martin, Menashe, and Kozuch to . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren in view of Martin, in view of Menashe, in further view of Kozuch as applied to claim 1 above, and further in view of Rosenbek et al. (U.S. Pub. No. 20150265205) hereinafter Rosenbek. 
Regarding claim 9, the combined references of Eineren, Martin, Menashe, and Kozuch teach all of the limitations of claim 1. Primary reference Eineren further teaches:
wherein the at least one monitored target is at least one person (paragraph [0053], while exemplary subject is livestock, humans are included), 
Primary reference Eineren fails to teach:
The attribute information includes demographic information
and the analysis circuitry analyzes the change of the number of the at least one monitored target with the fever specified based on the fever information acquired by the acquisition circuitry, and predicts the transition of the fever information based on the analysis result and the attribute information.
However, the analogous art of Martin of a system for monitoring a live population’s health over time (abstract) teaches:
The attribute information includes demographic information (col 4, lines 1-20; demographic databases are used to assist in the identification of unusual events for predicting disease states)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Martin, Menashe, and Kozuch to incorporate the use of attribute information as taught by Martin because it provides further data inputs into the system providing more a more accurate prediction formula to improve the quality of the diagnostic results. 
Primary reference Eineren further fails to teach:
the attribute information includes information on age of the at least one person, 
	However, the analogous art of Rosenbek of a detection system for detecting the presence of a disease in a patient (abstract) teaches:
the attribute information includes information on age of the at least one person ([0077], other information and data is used to further determine the presence of a disease state including patient’s age)
. 
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren, in view of Michelizzi, in view of Martin, in view of Menashe, in further view of Kozuch. 
Regarding claim 12, primary reference Eineren teaches:
A monitoring device (abstract) comprising: 
a first element that detects visible light (paragraph [0017], lines 1-10, the camera may be a digital camera or a visible light camera, also includes a plurality of cameras for extraction of different features; paragraph [0031], lines 1-6; paragraph [0052], lines 1-5; paragraph [0058], camera module 10);
a second element that detects infrared light (paragraph [0017], lines 1-10, the camera may be an infrared camera; paragraph [0031], lines 1-6; paragraph [0052], lines 1-5; paragraph [0058], camera module 10; paragraph [0073], lines 1-13, temperature metrics are extracted from a feature 203, temperature gradient is considered a distribution; paragraph [0096], lines 1-10); and 
a third element that simultaneously identifies at least one monitored target and a fever state of the at least one monitored target (paragraph [0038], lines 1-6; paragraph Attribute information citation: paragraph [0058], lines 3-15, the camera module registers a feature of the subject and the camera module images are analyzed; paragraph [0066], lines 1-22, identification information, physiological data, and kinematic data of the target are acquired; paragraph [0069], lines 1-5; paragraph [0073], lines 1-13; paragraph [0076], lines 1-12, metric 204 with activity data 209, and historical data 210 are considered attribute information for the subject; paragraph [0095]; paragraph [0096]) (Fever information citation: paragraph [0038], lines 1-6; paragraph [0039], lines 1-5, diagnostic signal including fever is monitored; paragraph [0072], lines 1-11, health outcome (fever) is predicted; paragraph [0073], lines 1-13; paragraph [0095], lines 1-18; paragraph [0096], lines 1-10; paragraph [0098], lines 1-15; paragraph [0103], lines 1-13, figures 8a-b, time history graph of temperature data is a temperature distribution time series; paragraph [0104], lines 1-11; temperature data is used to determine a health outcome which includes fever), wherein 

Primary reference Eineren fails to teach:
the first element and the second element are provided on a same substrate and are adjacent to each other.
However, the analogous art of Michelizzi of a miniature infrared and visible light sensor module (abstract, figures 1 and 2) teaches:
the first element and the second element are provided on a same substrate and are adjacent to each other (page 1, Hardware Architecture, paragraphs 1-5, Overview and Imagers, the sensor group computer mounted in the enclosure (see figure 1) contains the first detection element IR sensor which is considered to be the detection element that detects temperature based on infrared light and contains a visible imager which is considered to be the second detection element; also see figure 2 for IR and visible sensor array arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature monitoring and fever prediction system of Eineren to incorporate the miniature combined infrared and visible light imaging system as taught by Michelizzi because successful image fusion requires accurate imagery and good image registration and combined both infrared and visible light helps differentiating between interesting and unimportant objects (page 1, abstract). 
Primary reference Eineren further fails to teach:

and predicts a transition of fever information based on the analysis result,
However, the analogous art of Martin of a system for monitoring a live population’s health over time (abstract) teaches:
and a fourth element that: analyzes a change of a number of the at least one monitored target with a fever identified by the third element, and predicts a transition of fever information based on the analysis result (col 3, lines 56-67, data can be derived from more than one population member; col 4, lines 26-31, the number of cases is determined and used to predict the number of cases which would occur in a future time period; the combined invention of Eineren would utilize the fever information as a disease state; col 4, lines 45-50),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature monitoring and fever prediction system of Eineren and Michelizzi to incorporate the measurement of the number of fever/disease patients and prediction of further change in number as taught by Martin because there are certain situations where there is a need for the monitoring over a period of time of the state of a live population so that an overall picture can be established as well as enable prediction of possible future hazards (col 1, lines 18-33). 
Primary reference Eineren further fails to teach:
the analysis being performed by using a plurality of approximation lines

the analysis being performed by using a plurality of approximation lines ([0026]-[0038]; an approximation by generating a best-fit line based on stored patterns to determine the comparison between measured temperature data and the approximation line; [0049]; [0050]-[0056]; [0066]-[0072]; figures 4-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Michelizzi and Martin to incorporate the approximation line analysis as taught by Menashe because it enables the user to predict onset of an abnormal health condition that may require treatment by comparing the measured data to identifiable trends of these health conditions and temperature profiles. These types of trends may be otherwise undetectable to the patients ([0021]-[0023]). 
Primary reference Eineren further fails to teach:
and an increase rate of the number of the at least one monitored target with a fever, 
However, the analogous art of Kozuch of a disease diagnosis and nueral network analysis system (abstract) teaches:
and an increase rate of the number of the at least one monitored target with a fever ([0012], “the system also provides alerts when a series of symptoms emerge multiple individuals in the database or reach a rate of change that might reflect the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Michelizzi, Martin, and Menashe to incorporate the use of an increase rate for analysis as taught by Kozuch because patterns in the spread of a disease or illness can impact the criticality of spread within a population and using additional growth data provides more accurate results ([0032]; [0033]; [0034]). 
Regarding claim 15, the combined references of Eineren, Michelizzi, Martin, Menashe, and Kozuch teach all of the limitations of claim 12. Primary reference Eineren further teaches:
further comprising: 

acquisition circuitry that acquires, in a time series, an attribute information and a fever information of the at least one monitored target extracted based on the image, the attribute information being of the at least one monitored target extracted based on the image, the fever information being of the at least one monitored target, the fever information being acquired from the temperature distribution (Attribute information citation: paragraph [0058], lines 3-15, the camera module registers a feature of the subject and the camera module images are analyzed; paragraph [0066], lines 1-22, identification information, physiological data, and kinematic data of the target are acquired; paragraph [0069], lines 1-5; paragraph [0073], lines 1-13; paragraph [0076], lines 1-12, metric 204 with activity data 209, and historical data 210 are considered attribute information for the subject; paragraph [0095]; paragraph [0096]) (Fever information citation: paragraph [0038], lines 1-6; paragraph [0039], lines 1-5, diagnostic signal including fever is monitored; paragraph [0072], lines 1-11, health outcome (fever) is predicted; paragraph [0073], lines 1-13; paragraph [0095], lines 1-18; paragraph [0096], lines 1-10; paragraph [0098], lines 1-15; paragraph [0103], lines 1-13, figures 
analysis circuitry that analyzes a change of the attribute information and the fever information, and predicts a transition of the fever information based on the analysis result (paragraph [0072], lines 1-11, the system is used to predict a health outcome, which includes fevers; paragraph [0073], lines 1-13; paragraph [0074], lines 1-17; paragraph [0076], lines 1-12, future state of the subject (fever) is predicted; paragraph [0077], lines 1-6; paragraph [0078], lines 1-6; paragraph [0084], lines 1-10; paragraph [0085], lines 1-8; paragraphs [0087] through [0090] detail the predictive models utilized for the analysis based on attribute information and temperature/fever information for prediction; figure 3, shows a method of outcome prediction including imaging feature analysis, metrics, and other data; figure 4, shows the predictive model for outcome determination), 
the attribute information being of the at least one monitored target extracted based on the image (paragraph [0038], lines 1-6; paragraph [0039], lines 1-5, diagnostic signal including fever is monitored; paragraph [0058], lines 3-15, the camera module registers a feature of the subject and the camera module images are analyzed; paragraph [0066], lines 1-22, identification information, physiological data, and kinematic data of the target are acquired; paragraph [0069], lines 1-5; paragraph [0072], lines 1-11, health outcome (fever) is predicted; paragraph [0073], lines 1-13; paragraph [0076], lines 1-12, metric 204 with activity data 209, and historical data 210 are considered attribute information for the subject; paragraph [0095]; paragraph [0096]; 
the fever information being of the at least one monitored target, the fever information being acquired from the temperature distribution (paragraph [0038], lines 1-6; paragraph [0039], lines 1-5, diagnostic signal including fever is monitored; paragraph [0072], lines 1-11, health outcome (fever) is predicted; paragraph [0073], lines 1-13; paragraph [0095], lines 1-18; paragraph [0096], lines 1-10; paragraph [0098], lines 1-15; paragraph [0103], lines 1-13, figures 8a-b, time history graph of temperature data is a temperature distribution time series; paragraph [0104], lines 1-11; temperature data is used to determine a health outcome which includes fever).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren, in view of Michelizzi, in view of Martin, in view of Menashe, in further view of Kozuch as applied to claim 12 above, and further in view of Lamego et al. (U.S. Pub. No. 20130046204) hereinafter Lamego. 
Regarding claim 13, the combined references of Eineren, Michelizzi, Martin, Menashe, and Kozuch teach all of the limitations of claim 12. Primary reference Eineren further fails to teach:
wherein the second element is a thermopile.
However, the analogous art of Lamego of a noninvasive physiological sensor device (abstract) teaches:
wherein the second element is a thermopile ([0032]).
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren, in view of Michelizzi, in view of Martin, in view of Menashe, in view of Kozuch, in further view of Lamego as applied to claim 13 above, and further in view of Taniguchi (U.S. Pub. No. 20090032678) hereinafter Taniguchi, in further view of Samarao et al. (U.S. Pub. No. 20140294043) hereinafter Samarao.   
Regarding claim 14, the combined references of Eineren, Michelizzi, Martin, Menashe, Kozuch and Lamego teach all of the limitations of claim 13. Primary reference Eineren further fails to teach: 
wherein the first element and the second element are integrated on the same substrate, 
However, the analogous art of Taniguchi of an image-pickup apparatus with light detectors (abstract) teaches:
wherein the first element and the second element are integrated on the same substrate (figure 1, 3-4 and [0026]-[0031]; [0052]; CCD sensor 9 and/or photometry unit 7/32 with its elements Ai or Bi. Figure 7; The latter elements are all on the same chip/substrate (301) and with some predetermined distances therebetween),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature monitoring and 
Primary reference Eineren further fails to teach:
which is a silicon substrate.
	However, the analogous art of Samarao of portable thermal imaging system with integrated sensor array (abstract) teaches:
which is a silicon substrate ([0045]; [0049];).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature monitoring and fever prediction system of Eineren, Michelizzi, Martin, Menashe, Kozuch, Lamego and Taniguchi to incorporate the silicon substrate as taught by Samarao because silicon substrates are transparent to the infrared radiation and enables more efficient performance of the sensor modules. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren, in view of Michelizzi, in view of Martin, in view of Menashe, in further view of Kozuch as applied to claim 12 above, and further in view of Taniguchi, in further view of Nippon Avionics Co. (JP 2014-135993) hereinafter Nippon (see attached translation for citations). 

further comprising: 
a fourth element that detects visible light, the first and fourth elements being provided at positions different from a position where the second element is provided \; and 
However, the analogous art of Taniguchi of a visible light detector system (abstract) teaches:
a fourth element that detects visible light, the first and fourth elements being provided at positions different from a position where the second element is provided (figure 1, 3-4 and [0026]-[0031]; [0052]; CCD sensor 9 and/or photometry unit 7/32 with its elements Ai or Bi. Figure 7; The latter elements are all on the same chip/substrate (301) and with some predetermined distances therebetween); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature monitoring and fever prediction system of Eineren, Michelizzi, Martin, Menashe, and Kozuch to incorporate the additional element integrated on the same substrate as taught by Taniguchi because it a proportion of near-infrared light relative to visible light from illumination of different light sources can lead to unsatisfactory focus and a photodetector chip as taught by Taniguchi provides more accuracy of focus ([0003]; [0006]). 
Primary reference Eineren further fails to teach:

However, the analogous art of Nippon of a body temperature measurement device and system (abstract) teaches:
control circuitry that generates a corrected image information at a measurement position of the second circuitry, the generation of the corrected image information being performed based on the image information acquired from the visible light detected by the first element, and associates the temperature information with the image information (figure 7, left image on display 35 with temperature superimposed on the object is considered corrected from right image on display 35; figure 8; [0055]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature monitoring and fever prediction system of Eineren, Michelizzi, Martin, Menashe, Kozuch and Taniguchi to incorporate the additional image generation feature as taught by Nippon because it enables the viewer to accurately view temperature maps from infrared imaging with the visible light features present in normal images. This helps see where excess temperatures are located and provide better diagnostic information. 
Regarding claim 17, the combined references of Eineren, Michelizzi, Martin, Menashe, Kozuch, Taniguchi, and Nippon teach all of the limitations of claim 16. Primary reference Eineren further teaches:

the attribute information being of the at least one monitored target extracted based on the image (paragraph [0038], lines 1-6; paragraph [0039], lines 1-5, diagnostic signal including fever is monitored; paragraph [0058], lines 3-15, the camera module registers a feature of the subject and the camera module images are analyzed; paragraph [0066], lines 1-22, identification information, physiological data, and kinematic data of the target are acquired; paragraph [0069], lines 1-5; paragraph [0072], lines 1-11, health outcome (fever) is predicted; paragraph [0073], lines 1-13; paragraph [0076], lines 1-12, metric 204 with activity data 209, and historical data 210 are considered attribute information for the subject; paragraph [0095]; paragraph [0096]; paragraph [0103], lines 1-13, figures 8a-b, time history graph of temperature data is a temperature distribution time series; paragraph [0104], lines 1-11; temperature data is used to determine a health outcome which includes fever), 
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren in view of Martin, in view of Menashe, in further view of Kozuch as applied to claim 1 above, and further in view of Rothman et al. (U.S. Pub. No. 20100100392) hereinafter Rothman.  
Regarding claim 20, the combined references of Eineren, Martin, Menashe, and Kozuch teach all of the limitations of claim 1. Primary reference Eineren further fails to teach:
wherein the analysis circuitry uses, as the plurality of approximation lines, a linear approximation line and a polynomial approximation line.
	However, the analogous art of Rothman of methods of analyzing medical data and outputting a measurement value (abstract) teaches:
wherein the analysis circuitry uses, as the plurality of approximation lines, a linear approximation line and a polynomial approximation line ([0039], “In an embodiment, the functional form is selected from the group consisting of a line, a parabola, a polynomial, a sine function, and an exponential function.” The “line” is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Martin, Menashe, and Kozuch to incorporate the use of a linear and polynomial approximation line as taught by Rothman because using a linear approximation line provides a simple trend that may not be effected with other variables with polynomial fit provides a “best fit” that more accurately fits the data but may risk overfitting. Using both functions provides the user with better prediction measurements. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren in view of Martin, in view of Menashe, in further view of Kozuch as applied to claim 1 above, and further in view of Lung et al. (U.S. Pub. No. 20110125525) hereinafter Lung. 
Regarding claim 21, the combined references of Eineren, Martin, Menashe, and Kozuch teach all of the limitations of claim 1. Primary reference Eineren further fails to teach:
wherein the analysis circuitry uses the increase rate obtained within a predetermined time.
However, the analogous art of Lung of a monitoring system for determining clinical symptoms and trends (abstract) teaches:
wherein the analysis circuitry uses the increase rate obtained within a predetermined time ([0070] the frequency that a rate of increase of occurrence is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined temperature monitoring and fever prediction system of Eineren, Martin, Menashe, and Kozuch to incorporate the determination of the increase rate over a predetermined time as taught by Lung because sudden increases in the occurrence rate of a disease can differ based on the units and thus determine the size and scope of a possible endemic or pandemic ([0071]; [0075]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 7-10, 12-17 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785